Citation Nr: 1800226	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  13-27 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left eye condition.

2. Entitlement to service connection for a sinus condition.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for stomach problems.

5. Entitlement to service connection for migraines (also claimed as secondary to head trauma).

6. Entitlement to an initial compensable rating for a low back condition.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney

ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 through August 1985. 

This matter comes before the Board of Veteran's Appeals (BVA or Board) from June 2011 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Regarding the claims for entitlement to service connection for a left eye condition, sinus condition, stomach problems, bilateral hearing loss, and migraines, the Veteran originally requested a hearing before the Board.  In August 2014, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e) (2017).

Regarding the Veteran's claim for an initial compensable rating for a low back condition, the VA sent the Veteran a letter regarding his scheduled BVA hearing in February 2017.  Upon further review, the Board finds that the February 2017 BVA hearing was cancelled.

The issues of entitlement to service connection for stomach problems, migraines (also claimed as secondary to head trauma), and entitlement to an initial compensable rating for a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left eye condition is not etiologically related to his military service.

2. The Veteran's sinus condition is not etiologically related to his military service.

3. The Veteran's bilateral hearing loss is not etiologically related to his military service.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a left eye condition have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for establishing service connection for a sinus condition have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3. The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a letter sent in October 2010, prior to the RO's initial unfavorable decision.  The letter advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  Here, the Veteran's service treatment records and post-service VA examination reports are now a part of the claims file.  The Board finds that the April 2011 VA medical examinations regarding the Veteran's claimed left eye condition and bilateral hearing loss are adequate because they include consideration of an accurate history and have opinions that are definitive and supported by rationales.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Regarding the Veteran's claim for a sinus condition, the Veteran was diagnosed with allergic rhinitis in April 2011 by a VA examiner.  The service treatment records are negative, and the record does not otherwise credibly reflect that the Veteran sustained a particular injury in service or that he had symptoms in service and ever since service.  Thus, the Board finds that a remand for a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i)(2017).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2017).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for his bilateral hearing loss.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. §3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzalez v. West, 218 F. 3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Left Eye Condition

The Veteran contends that his left eye condition is due to his military service.  

The Veteran's service treatment records include an enlistment examination from July 1981 indicating "Normal" results for "Eyes-General."  In September 1984, the Veteran sought treatment for pulsating right eye pain with cloudy vision.  Later in the same month, the Veteran reported an eye injury with decreased vision.  An assessment of allergic conjunctivitis was provided at the time.  The Veteran was treated for eye pain and decreased vision again in September 1984.  The Veteran's separation examination in July 1985 showed "Normal" results for "Eyes-General."  In his report of medical history from July 1985, the Veteran checked "Yes" for "Eye trouble."

The Veteran's post-service treatment records include a VA eye examination in April 2011.  The Veteran reported intermittent sharp pain behind the left eye occurring two times a day lasting seconds.  He reported that the date of onset was around 2000.  The VA examiner diagnosed the Veteran with mild dry eyes and concluded that the dry eyes are not the same as the allergic conjunctivitis noted during service.  The examiner also noted that the Veteran is a glaucoma suspect for both eyes, but without objective evidence of glaucoma, a more precise diagnosis cannot be rendered.  He stated that glaucoma suspect is not the same as allergic conjunctivitis noted during service.  The examiner noted that a review of the SMR notes had no diagnosis of glaucoma suspect.

As an initial matter, the Board notes that the Veteran has been diagnosed with dry eyes.  As such, the Board finds that the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and evidence of a nexus between the claimed in-service disease or injury and the present disability.

The Veteran's service treatment records show that the Veteran was treated for eye pain while in service, with an assessment of allergic conjunctivitis.  The Veteran contends that his left eye condition is directly related to his military service, but the Board finds that his opinion has little probative weight.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is certainly competent to report symptoms of a left eye condition, to include pain and cloudy vision.  However, the etiology of dry eyes that has its onset many years after service is a complex medical question because it may be due to many different causes, and the Veteran in this case has not been shown by the evidence of record to have medical training or skills necessary to make this determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Based on the VA examination discussed above, the Board finds that service connection is not warranted for a left eye condition.  Although the Veteran has been diagnosed with dry eyes, there is no probative evidence that shows that this was caused by his service.  After thoroughly reviewing the Veteran's service records, the VA examiner provided a negative nexus opinion, stating that the Veteran's dry eyes are not the same as the allergic conjunctivitis noted in service.  The Board finds that the VA examiner's opinion is highly probative, especially given the lack of any medical evidence to the contrary.

The preponderance of the evidence is against the claim for service connection for a left eye condition and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Sinus Condition

The Veteran contends that his sinus condition is due to his military service.

The Veteran's service treatment records contain an enlistment examination in July 1981, an April 1983 examination, and a separation examination in July 1985 that all show "Normal" results for "Sinuses."  On the July 1985 separation Report of Medical History, the Veteran specifically denied that he had now or ever had "hay fever" (i.e., rhinitis), "sinusitis," or "ear, nose, or throat trouble."  Although in connection with the Veteran's positive complaint for eye trouble, the Veteran complained of watery itchy eyes in what appears to read "pollen seasons,"  there is otherwise no diagnosis of allergic rhinitis in the Veteran's extensive service treatment records. 

The Veteran's post-service treatment records include VA treatment records that show a diagnosis of allergic rhinitis in April 2011.  The Veteran reported nasal allergies since 1981, and said that his symptoms are worse in the spring and summer.

The Veteran's diagnosis for allergic rhinitis is established in VA treatment records.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and evidence of a nexus between the claimed in-service disease or injury and the present disability.

The Veteran's service treatment records are negative for any symptoms, complaints, or diagnoses of a sinus condition.  All medical examinations in service indicated "Normal" results for "Sinuses."  Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  38 C.F.R. § 3.380.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Id.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Id.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  Id.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  Id.  The evidence as a whole does not persuasively show that the symptoms the Veteran experienced in service associated with his eyes were due to allergic rhinitis which for VA compensation purposes associates nasal problems as the key component in the constellation of symptoms attributable to the disorder.  See 38 C.F.R. § 4.97, Diagnostic Codes 6522 and 6523 (2017); Gibbons v. Shinseki, No. 10-2091, 2011 U.S. App. Vet. Claims LEXIS 2500, at *5 n.4 (Vet. App. November 17, 2011) (defining "rhinitis" as "inflammation of the mucous membrane of the nose, marked by dryness, followed by increased mucous secretion from the membrane, impeded respiration through the nose, and pain") (non-precedential).

Based on the evidence of record, the Board concludes that entitlement to service connection for a sinus condition cannot be awarded.  There is no competent persuasive evidence of record to show that the Veteran's current allergic rhinitis is related to any event or injury in service.  

The preponderance of the evidence is against the claim for service connection for a sinus condition and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is due to his military service.  Specifically, he claims that his MOS as a quartermaster and chemical equipment repairer exposed him to noise which ultimately led to his hearing loss.

The Veteran's enlistment examination in July 1981 showed "Normal" results for "Ears-General."

An audiological examination from April 1983 produced the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
20
10
5
5
5
Left Ear
15
10
5
5
5

In January 1985, an audiogram produced the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
10
10
0
5
0
Left Ear
10
10
0
0
0

An audiological examination was provided at the Veteran's separation examination in July 1985 which produced the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
15
10
5
0
5
Left Ear
5
5
0
0
5

The Veteran was provided with an audiological examination by the VA in April 2011 which produced the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right  Ear
20
20
25
35
30
Left Ear
25
30
25
40
45

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
27.5
Left Ear
35

Speech Recognition
Right Ear
88%
Left Ear
98%

The Veteran reported that he has bilateral hearing loss that is worse in the left ear than the right, and he has noticed it for more than 10 years.  The April 2011 VA examiner diagnosed the Veteran with mild sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's bilateral hearing loss is less likely as not caused by or a result of military noise exposure.  She provided the rationale that the Veteran's enlistment audio showed some high frequency hearing loss at 6kHz; however, subsequent audios, including the separation audio, showed normal hearing bilaterally, so the current audio was more likely a post service occurrence.

As the Veteran had an MOS as a quartermaster and chemical equipment repairer, the VA has conceded military noise exposure.

The Veteran's current bilateral hearing loss disability for VA purposes is established in the April 2011 VA audiology report.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not specifically alleged that he began feeling symptoms of hearing loss during military service or within one year of service.  The first time the Veteran claims that he suffered from hearing loss is for 10 years or for some unspecified time above 10 years prior to his April 2011 VA examination.  The Veteran has not offered any evidence of hearing loss for the period immediately following his service.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

The Veteran contends that his hearing loss is directly related to his military service, but the Board finds that his opinion has little probative weight.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is certainly competent to report symptoms of hearing loss.  However, the etiology of hearing loss that has its onset many years after noise exposure is a complex medical question because it may be due to many different causes, and the Veteran in this case has not been shown by the evidence of record to have medical training or skills necessary to make this determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Based on the VA examination discussed above, the Board finds that service connection is not warranted for bilateral hearing loss.  Although the Veteran has been diagnosed with bilateral hearing loss, there is no probative evidence that shows that the hearing loss occurred in service.  The service treatment records show normal hearing levels.  After thoroughly reviewing the Veteran's service records, the VA examiner provided a negative nexus opinion in April 2011, stating that the Veteran's hearing loss was not caused by his noise exposure while in service, supported by an adequate rationale.  The Board finds that the VA examiner's opinion is highly probative, especially given the lack of any medical evidence to the contrary.

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the benefit of the doubt rule does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left eye condition is denied.

Entitlement to service connection for a sinus condition is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND


Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for entitlement to service connection for stomach problems, migraines (also claimed as secondary to head trauma), and entitlement to an initial compensable rating for a low back condition.

The Veteran contends that his stomach problems are related to his military service.

The Veteran was treated for abdominal pain while in service in February 1982 and was assessed with constipation.  In March 1982, the Veteran was treated for complaints of pain in his stomach and provided an assessment of constipated bowels.  The Veteran reported constipation again in April 1982.  The Veteran sought treatment for abdominal pain in February 1985 and an assessment of constipation was provided again.  In April 1985, the Veteran was provided treatment for complaints of diarrhea.

The Veteran was provided with a VA stomach examination in April 2011.  The Veteran reported that he has had sharp pain in his epigastric area on a daily basis for the last 10-11 years.  He also reported that eating helps but when he does not eat, the pain increases.  The Veteran denied weight loss, constipation, diarrhea, nausea and vomiting.  The VA examiner diagnosed the Veteran with superficial abdominal muscle pain syndrome and opined that this condition was not caused by any condition the Veteran was diagnosed during his active duty.  The examiner opined that the Veteran's chronic (10 years) superficial abdominal muscle pain is not related to his constipation/acute abdominal pain with diarrhea diagnosed during his active duty.  She added that the Veteran's current symptoms are not organic in origin but confined to the muscle on today's exam.

VA treatment records from November 2011 show that the Veteran was diagnosed with GERD/dyspepsia in April 2011 after reporting pain in the central abdomen five to six times a day.

As the Veteran's medical records indicate a new diagnosis for GERD/dyspepsia that was not considered by the VA examiner in April 2011, the Board finds that an addendum medical opinion is required in order to address this diagnosis and its relationship to the Veteran's complaints and treatment for stomach problems while in service.

Regarding the Veteran's claim for migraines, the Veteran's service treatment records show that he suffered head trauma with loss of consciousness in September 1984.  The Veteran has claimed that he suffers from migraines as a result of this trauma.  

The Veteran was provided with a VA neurological examination in April 2011.  The VA examiner diagnosed the Veteran with nonspecific temporal headaches with no objective evidence of migraine headaches.  The examiner opined that the Veteran's current nonspecific headache is not caused by any condition during his active duty.  She further stated that the Veteran does not meet the criteria for the migraine headaches at this time; he has brief temporal headaches which are alleviated by rest.  The examiner added that there is no documentation in the active duty record showing the Veteran had this kind of headache during service.  As the VA examiner did not provide an opinion on whether or not the Veteran's diagnosed nonspecific headaches are related to the head trauma with loss of consciousness in service, and the Veteran has alleged that his current condition is secondary to the trauma in service, the Board finds that an addendum opinion is needed to address this contention.

The Veteran contends that his low back disability is more severe than what is represented by a noncompensable rating.  He was last afforded a VA back examination in October 2012, more than five years ago.  The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the October 2012 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. The April 2011 VA examiner (or another examiner with appropriate expertise if unavailable) should provide an addendum opinion to the VA stomach examination.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the addendum opinion should reflect that these items were reviewed.  The examiner should address the following:

Is it at least as likely as not that the Veteran suffers from GERD/dyspepsia that manifested during, or as a result of, active military service?

In formulating an opinion, the examiner should consider and discuss the multiple complaints of abdominal pain and/or diarrhea noted in service.  The examiner must take into consideration VA treatment records from November 2011 that shows a diagnosis for GERD/dyspepsia in connection with the Veteran's complaint of pain in the central abdomen.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

2. The April 2011 VA examiner (or another examiner with appropriate expertise if unavailable) should provide an addendum opinion to the VA neurological examination.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner and the addendum opinion should reflect that these items were reviewed.  The examiner should address the following:

Is it at least as likely as not that the diagnosed nonspecific temporal headaches manifested during, or as a result of active military service?

In formulating an opinion, the examiner should specifically consider and discuss the Veteran's service treatment records showing head trauma with loss of consciousness in September 1984.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Schedule the Veteran for an appropriate VA examination to assess the current severity of his low back condition.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  If the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

The examiner should also note whether the low back condition results in incapacitating episodes, and indicate the total duration of any such episodes. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


